Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 1of59 Pageid#: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Joseph Harrilla, being first duly sworn, hereby depose and state as follows:

Introduction and Agent Background

1. I am a Special Agent with the United States Department of Labor, Office
of Inspector General (““DOL-OIG”) and have been so since August 2009. Iam
currently assigned to the Roanoke Field Office. I am a graduate of the Criminal
Investigator Training Program at the Federal Law Enforcement Training Center. I
have a Master of Science in Administration, and a Financial Crimes Investigator
Certificate. I have more than 20 years’ experience conducting criminal investigations
involving matters of fraud, theft, conspiracy, false statements, and forgery. Iam a
law enforcement officer of the United States within the meaning of Title 18, United
States Code, Section 2510(7), in that I am empowered by law to conduct
investigations and to make arrests for federal felony offenses. While assigned to the
Roanoke Field Office, I have conducted criminal investigations of individuals,
organizations and businesses related to the Commonwealth of Virginia (“VA”)
Unemployment Insurance (“UI”) Benefit Program and the Pandemic Unemployment
Assistance Program (“PUA”).

2. Based on your affiant’s training and experience and the facts as set forth

in this affidavit, there is probable cause to believe that violations of federal law have
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 2 o0f59 Pageid#: 3

been committed by the individuals listed below and in the table provided in the
conclusion.

3. The information in this affidavit is derived from your affiant’s personal
knowledge, public records, law enforcement personnel, and other investigative
techniques. This affidavit does not include every known fact about this
investigation. Your affiant believes this information to be both truthful and reliable.

Background Concerning the CARES Act and Pandemic Benefits

4. This investigation involves a conspiracy to defraud the United States of
pandemic unemployment benefits by Leelynn Danielle CHYTKA (CHYTKA),
Gregory Marcus TACKETT (Greg TACKETT), Jeffery Ryan TACKETT (Jeff
TACKETT) and numerous others, many of whom were incarcerated at the time the
claims for benefits were filed.!

5. Unemployment Insurance (UI) is a state-federal program that provides
monetary benefits to eligible lawful workers. Although state workforce agencies
(SWAs) administer their respective UI programs, they must do so in accordance with
federal laws and regulations. UI payments are intended to provide temporary
financial assistance to lawful workers who are unemployed through no fault of their

own. Each state sets its own additional requirements for eligibility, benefit amounts,

 

! This Court has previously issued arrest warrants on criminal complaints regarding CHYTKA, Greg TACKETT, and
Jeff TACKETT. No additional criminal complaints are sought for these three co-conspirators at this time.

2
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 3 0f 59 Pageid#: 4

and length of time benefits can be paid. Generally, UI weekly benefit amounts are
based on a percentage of your earnings over a base period. In the Commonwealth of
Virginia, the Virginia Employment Commission (VEC) administers the UI program.

6. On March 13, 2020, the President declaredthe ongoing Coronavirus
Disease 2019 (““COVID-19”) pandemic of sufficient severity and magnitude to
warrant an emergency declaration for all states, tribes, territories, and the District of
Columbia pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and
Emergency Assistance Act, 42 U.S.C. 5121-5207 (the “Stafford Act”).

7. On March 18, 2020, the President signed the Families First Coronavirus
Response Act (“FFCRA”) into law. The FFCRA provides additional flexibility for
state UI agencies and additional administrative funding to respond to the COVID-19
pandemic. The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was
signed into law on March 27, 2020. It expands states’ ability to provide UI for many
workers impacted by COVID-19, including for workers who are not ordinarily
eligible for UI benefits. The CARES Act provided for three new UI programs:
Pandemic Unemployment Assistance (“PUA”); Pandemic Emergency
Unemployment Compensation (“PEUC”); and Federal Pandemic Unemployment
Compensation (“FPUC”).

8. The first program, PUA, provides for up to 39 weeks of benefits to

qualifying individuals who are self-employed, seeking part-time employment, or

3
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 4of59 Pageid#: 5

otherwise would not qualify for either regular UI or extended benefits under state or
federal law. Under the PUA provisions of the CARES Act, a person who is a
business owner, self-employed worker, independent contractor, or gig worker can
qualify for PUA benefits administered by VEC if he/she previously performed such
work in Virginia and is unemployed, partially unemployed, unable to work, or
unavailable to work due to a COVID-19 related reason, A claimant must answer
various questions to establish his/her eligibility for PUA benefits. The claimant must
provide specific personally identifiable information (PII), including his/her name,
Social Security Number, date of birth, and mailing address. The claimant must also
identify a qualifying occupational status and COVID-19 related reason for being out
of work, The eligible timeframe to receive PUA is from weeks of unemployment
beginning on or after January 27, 2020 through December 31, 2020.

9. The second program, PEUC, is a state-federal program that provides for
up to 13 weeks of benefits to individuals who have exhausted regular UI under state
or federal law, have no rights to regular UI under any other state or federal law, are
not receiving UI under the UI laws of Canada, and are able to work, available for
work, and actively seeking work. Under this program, states must offer flexibility in

meeting the “actively seeking work” requirement if individuals are unable to search

 

? At the time of this affidavit, additional eligibility rules are being promulgated for pandemic unemployment benefits
provided pursuant to new legislation signed into Jaw on March 11, 2021. This new law and its associated benefits are
not implicated by this complaint,
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 5of59 Pageid#: 6

for work because of COVID-19, including because of illness, quarantine, or
movement restriction. The eligible timeframe to receive PEUC includes weeks of
unemployment beginning after the respective state has an established agreement with
the federal government through December 31, 2020. The earliest being April 5,
2020.

10. The third program, FPUC, provides individuals who are collecting
regular UI, PEUC, PUA, and several other forms of unemployment compensation
with an additional $600 per week. The eligible timeframe to receive FPUC was from
weeks of unemployment beginning after the respective state had an established
agreement with the federal government through July 31, 2020. The earliest being
April 5, 2020.

11. On August 8, 2020, after FPUC expired, the President signed a
Presidential Memorandum authorizing FEMA to use disaster relief funds pursuant to
Section 408 of the Stafford Act to provide supplemental payments for lost wages to
help ease the financial burden on individuals who were unemployed as a result of
COVID-19. The “Lost Wages Assistance Program” (“LWAP”) served as a
temporary measure to provide an additional $300 per week via a total of $44 billion
in FEMA funds. The period of assistance for LWAP was August 1, 2020 to

December 27, 2020.
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 6 of59 Pageid#: 7

12. In total, more than $300 billion in additional federal funds for UI were
appropriated in 2020.

13. The PUA, FPUC, and LWAP programs (collectively, “pandemic
unemployment benefits”) are administered by the various states, including the
Commonwealth of Virginia, but their benefits are funded by the federal government.
In order to receive pandemic benefits, an applicant must access a website maintained
and administered by the VEC and file a claim. Separate claims are not filed for PUA,
FPUC, and LWAP. Rather, a single claim for PUA, if approved, results in an
approved claim for the additional FPUC and LWAP benefits as well.

14. Individuals are only eligible for pandemic unemployment benefits if they
are unemployed for reasons related to the COVID-19 pandemic and are otherwise
available to work and are seeking employment.

15. Once an applicant is at the website, the applicant is required to enter PII
including name, date of birth, Social Security Number, email address, phone number,
and physical address. An applicant is then required to answer a series of questions to
determine eligibility and payment amount. An applicant must then attest, under
penalty of perjury, that the information provided in the claim application is true and
accurate.

16. Upon completion, the application is submitted to the VEC. If approved,

the applicant can choose whether to have the pandemic unemployment benefits

6
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 7 of 59 Pageid#: 8

deposited directly into a bank account of their choosing, or the funds can be loaded
on a pre-paid debit card which is then shipped to the applicant via United States
Postal Service to the address listed on their application.

17. Payments for pandemic unemployment benefits are based on a seven-
day period, from Sunday through Saturday. Thus, the benefits recipient must certify
every seven days that he or she: was ready, willing and able to work each day; was
seeking full time employment; did not refuse any job offers or referrals; and had
reported any employment during the week and the gross pay or other payments
received.

18. In or around June 2020, the VEC began reviewing UI and PUA claims to
identify fraudulent claims. By August 2020, the VEC officials had learned from
other states that inmates in correctional facilities were receiving UI benefits.

19. Incarcerated individuals are not eligible for pandemic unemployment
benefits insomuch as their unemployment was a result of their incarceration and not
related to COVID-19. These individuals are unemployed due to their own criminal
conduct and not due to COVID-19 reasons. Additionally, because incarcerated
individuals are no longer able to actively seek full-time employment due to their
incarceration, they are not eligible to receive pandemic unemployment benefits for

the period of time they are incarcerated.
 

 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 8 of 59 Pageid#: 9

20. Consequently, the VEC obtained a list of approximately 39,000 inmates
housed by the Virginia Department of Corrections and cross-matched the Virginia UI
and PUA claims to people who were shown to be claimants on the inmate list. The
analysis revealed over 6,000 claims filed on the behalf of inmates in Virginia, totaling
over $85 million in paid claims.

21. The Southwest Virginia Regional Jail Authority-Duffield (SWRJA-
Duffield) and Southwest Virginia Regional Jail Authority-Abingdon (SWRJA-
Abingdon) are both located in the Western District of Virginia.

22. 108 Twin Circle Drive, Lebanon, VA 24266 is in the Western District of
Virginia.

PROBABLE CAUSE

19. Your affiant’s investigation determined that beginning in May 2020
CHYTKA, Greg TACKETT, and Jeff TACKETT developed a scheme and artifice to
file fraudulent claims for pandemic unemployment benefits via the VEC website.

The scheme and artifice was to submit claims for themselves and those individuals
detailed in this affidavit, each ineligible to receive pandemic unemployment benefits,
by making materially false representations including, but not limited to: that the
applicant was unemployed as a result of COVID-19; using a fictitious employer as

the name of the last employer when the applicant became unemployed due to
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 9of59 Pageid#: 10

COVID-19; that the applicant was ready, willing, and able to work each day; and that
the applicant was actively seeking full-time employment.

20. Your affiant’s investigation determined that because pandemic
unemployment benefits were paid on a weekly basis, the scheme was a continuing
scheme whereby CHYTKA agreed and conspired to file weekly re-certifications for
the claims they submitted. In so doing, CHYTKA re-certified and re-verified the
same materially false representations as stated above for each claim submitted, on
numerous occasions.

21. CHYTKA told investigators that at the time the scheme was devised,
Jeff TACKETT was incarcerated at the Southwest Virginia Regional Jail Authority —
Duffield (SWVRJA-Duffield) and incapable of accessing a computer system in order
to file his own fraudulent claim. Jeff TACKETT provided all PII required to file his
claim to CHYTKA via email and telephone communications. CHYTKA and Greg
TACKETT then ftled a claim on behalf of Jeff TACKETT.

22. After CHYTKA, Greg TACKETT, and Jeff TACKETT began receiving
their pandemic unemployment benefits, the scheme broadened to include other
inmates at the SWVRJA-Duffield and other family members and friends of
CHYTKA, Greg TACKETT, and Jeff TACKETT, each of whom were then known to

be ineligible for pandemic unemployment benefits.
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 10o0f59 Pageid#: 11

23. In furtherance of the scheme, Jeff TACKETT approached other
individuals who were then incarcerated at the SWVRJA-Duffield and told them that
he had a way to make money by submitting claims for pandemic unemployment
benefits on their behalf. The inmates then provided their PII to Jeff TACKETT, who
then conveyed that information to CHYTKA and Greg TACKETT either via email or
telephone communications for the purpose of filing a fraudulent claim.

24, Other individuals who were nof incarcerated at the time of their filing
provided their own PII either directly to CHYTKA and Greg TACKETT, or through
other co-conspirators, for the purpose of filing fraudulent claims.

25. Some individuals agreed that in exchange for filing their respective
fraudulent claims, CHYTKA, Greg TACKETT, and Jeff TACKETT could keep a
portion of the money received. Other individuals gave their PII to CHYTKA and
Greg TACKETT in exchange for controlled substances, including
methamphetamines. CHYTKA, Greg TACKETT, and Jeff TACKETT filed
additional fraudulent claims for other individuals based solely on their close family or
personal relationships.

26. CHYTKA told investigators that in order to effect the object of the
conspiracy and to receive pandemic unemployment benefits, CHYTKA and Greg
TACKETT used the address of the residence in which they lived at the time: 108

Twin Circle Drive, Lebanon, VA 24266 on all claim applications they filed. By

10
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 11o0f59 Pageid#: 12

doing this, CHYTKA and Greg TACKETT ensured that the government pre-paid
debit cards used to disburse pandemic unemployment payments were all sent to their
address. After filing for claims, the VEC mailed monetary determination letters,
Personal Identification Numbers (PINs), and in most cases, Mastercard debit cards
via United States Postal Service to the address listed on the applications: 108 Twin
Circle Drive, Lebanon, VA 24266.

27. Asearch of VEC records revealed there were thirty-seven (37) pandemic
unemployment claim applications, including the claims for all the individuals for
whom warrants are being sought via this affidavit, using the address of 108 Twin
Circle Drive, Lebanon, Virginia 24266.

28. A public record check of that address found that 108 Twin Circle Drive,
Lebanon, Virginia, 24266 was the residence of CHYTKA, and Greg TACKETT.
This address is located in the Western District of Virginia.

29. CHYTKA, Greg TACKETT, and Jeff TACKETT were all listed on the
VEC 108 Twin Circle List as applying for and receiving pandemic unemployment
benefits. CHYTKA’s application was filed with the VEC on May 11, 2020; Greg
TACKETT?’s application was filed on May 20, 2020 and Jeff TACKETT’s
application was filed on June, 3, 2020. (CHYTKA, Greg TACKETT, and Jeff

TACKETT have each been charged for their roles in this conspiracy.)

11
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 12 o0f59 Pageid#: 13

30. An analysis of the information listed on the VEC 108 Twin Circle List
shows that for the claimant application security question “What is your mother’s
maiden name?” “Walls” was provided as the answer twelve (12) times out of the
thirty-seven (37) records. “Walls” is CHYTKA’s maiden name and a known alias of
CHYTKA’s. The telephone number XXX-XXX-5856 was used seventeen (17) times
out of the thirty-seven (37) records. This telephone number is known to be
CHYTKA’s cell phone number. CHYTKA also told investigators that on every
application she filed, including for every individual detailed in this affidavit, she
fraudulently represented that the applicant was previously employed by a fictitious
employer. CHYTKA listed various fraudulent employers for these co-conspirators.
For example, CHYTKA listed ““Appen” on 24 of the 37 applications. CHYTKA
explained that “Appen” is a company that she previously worked for. CHYTKA also
listed “Ace Tree Service” on eight of the 37 applications, explaining that “Ace Tree
Service” was a company that Greg TACKETT once worked for. Still others were
listed as various fictittous company names.

31. Investigators interviewed eighteen (18) inmates at the SWVRJA-
Duffield and SWVRJA-Abingdon facilities. As detailed below, several inmates
provided statements stating Jeff TACKETT approached inmates and told them he had
a way of submitting claims for pandemic unemployment benefits on their behalf.

Both Jeffrey WISEMAN and John C. JOHNSON Sr. told investigators several of the

12
 

 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 13 0f59 Pageid#: 14

individuals shared a common “pod” together at the SWVRJA-Duffield facility and
they commonly discussed the plan to submit information for pandemic
unemployment benefits. The incarcerated individuals provided their Social Security
Numbers and dates of birth to Jeff TACKETT, who then conveyed that information
to CHYTKA and Greg TACKETT via email and telephone communications for the
purpose of filing the fraudulent claims.

32. CHYTKA was interviewed by investigators on January 26, 2021 while
incarcerated at the Lincoln County Detention Center located in Lincolnton, North
Carolina. After waiving her Miranda rights, CHYTKA confessed to filing fraudulent
claims for pandemic unemployment benefits for herself, Jeff TACKETT, Greg
TACKETT and at least thirty-four (34) other individuals associated with the address
of 108 Twin Circle Drive, Lebanon, Virginia.2 CHYTKA told investigators the
following:

a. In May, 2020, CHYTKA discovered that she could make money by
applying for pandemic unemployment benefits via the VEC website. On May 11,
2020, CHYTKA filed a claim with the VEC. The filing of this fraudulent PUA claim

resulted in $17,688.00 being paid to CHYTKA.

 

3 Consistent with her statement to investigators, on March 18, 2021, CHYTKA entered a plea of guilty in the United
States District Court for the Western District of Virginia to charges of Conspiracy to Defraud the United States (18
U.S.C. § 371}, Conspiracy to Commit Mail Fraud (18 U.S.C. § 1349), and Aggravated Identity Theft (18 U.S.C.

§ 1028A). Your affiant considers this to be strong support-as to the reltability of the statement she provided ta
investigators.

13
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 14 o0f59 Pageid#: 15

b. With the assistance of other individuals as detailed below, including
Jeff TACKETT and Greg TACKETT, CHYTKA filed every claim for pandemic
unemployment assistance for those individuals associated with 108 Twin Circle
Drive. Within days after every claim was filed, CHYTKA and Greg TACKETT
received via United States Post a monetary determination letter, PIN code, and a
Mastercard debit card in each applicant’s name at 108 Twin Circle Drive, Lebanon,
VA 24266. In order to continue to receive weekly deposits to the pre-paid debit card,
CHYTKA made subsequent weekly re-certifications on the applicant’s behalf.

c. CHYTKA advised that she attempted to start a business called “D&R
Accounting” to facilitate the filing of unemployment claims. According to
CHYTKA, “D&R” stood for “Danielle and Roo.” “Roo” is a known alias for Greg
TACKETT. CHYTKA explained to investigators that she wanted to make her
business “legit” — that instead of taking other people’s unemployment money, she
wanted to eventually charge people a fee for her service of filing claims.

d. CHYTKA classified the other thirty-four (34) individuals into three
general categories: 1) Inmates at the SWVRJA-Duffield whose PII was passed on to
her by Jeff TACKETT so that CHYTKA could file fraudulent claims with VEC; 2)
Personal friends of CHYTKA’s and the TACKETTs’ who provided CHYTKA with
their PII so that CHYTKA could file their fraudulent claims with the VEC; and 3)

Acquaintances of Greg TACKETT’s who provided CHYTKA with PII so that

14
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 15o0f59 Pageid#: 16

CHYTKA could file fraudulent claims with the VEC, in exchange for Greg
TACKETT providing them with controlled substances.

e. After successfully filing for pandemic unemployment benefits on
behalf of inmates, CHYTKA and Greg TACKETT used the debit cards to their own
benefit, and CHYTKA would occasionally send money to the inmates’ commissary
accounts in jail as directed by Jeff TACKETT. There were several inmates for whom
CHYTKA filed fraudulent claims, and who received pandemic unemployment benefit
disbursements through the VEC but did not receive any money on their commissary
account.

f. CHYTKA told investigators that on or around the dates their
respective claims were filed with the VEC, CHYTKA’s and Greg TACKETT’s
family, friends, and acquaintances met with CHYTKA at her residence located at 108
Twin Circle Drive, Lebanon, VA. As detailed further below, each individual
provided CHYTKA with his/her PII for the purpose of CHYTKA filing a fraudulent
claim. CHYTKA entered this information into the VEC website and filed the
application due to her familiarity with the system.

g. After successfully filing these claims, CHYTKA and Greg
TACKETT usually used the debit cards for their own benefit, while providing co-
conspirators with cash, illegal drugs, or other items of value (including providing

individuals with vehicles, appliances, and other items).

15
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 16 of 59 Pageid#: 17

h. CHYTKA filed all claims electronically by accessing the VEC
website using her personal computer from her home at 108 Twin Circle Drive,
Lebanon, VA 24266.

i, CHYTKA told investigators everyone for whom she filed fraudulent
claims knew she was filing fraudulent unemployment claims, and if they say they
thought they were just getting stimulus, “they are lying.” CHYTKA said “they...they
knew it was fraud pretty much...nobody thought it was stimulus. Everybody was like
‘oh — I’m gonna get my'stimulus on top of this.”

33. Greg TACKETT

a. On May 20, 2020, CHYTKA filed a claim with the VEC on Greg
TACKETT’s behalf. The filing of this fraudulent claim resulted in not less than
$18,320.00 being paid to Greg TACKETT, including PUA and LWAP payments.

b. Your affiant and investigators interviewed Greg TACKETT on
January 12, 2021. After waiving his Miranda rights, Greg TACKETT admitted to
signing up for pandemic unemployment benefits in May 2020. When asked by
investigators on how he assisted CHYTKA with the scheme to file fraudulent claims,
Greg TACKETT told investigators “I mean, I just signed people up...”.

c. Greg TACKETT told investigators the reason there were so many
names associated with the 108 Twin Circle Drive address was because there was a

business operated out of the house called D&R Accounting LLC. Ona recorded

16
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 17 of 59 Pageid#: 18

jailhouse telephone call between Greg TACKETT and Veronica MULLINS on
January 11, 2021, Greg TACKETT admitted “we filed for people under the
accountant business.” Knowing jailhouse calls are monitored, Veronica MULLINS
interrupted Greg TACKETT, saying “watch what you say...”.
34. Jeff TACKETT

a, CHYTKA told investigators that once she and Greg TACKETT each
began receiving pandemic unemployment benefits, CHYTKA discussed the scheme
with Jeff TACKETT and explained how he could also receive money. On or about
May 31, 2020, CHYTKA filed a claim on Jeff TACKETT’s behalf. The filing of this
fraudulent claim resulted in not less than $18,004.00 being paid to Jeff TACKETT,
including PUA and LWAP payments.

b. As further detailed below, Jeff TACKETT assisted CHYTKA and
Greg TACKETT in filing claims for pandemic unemployment assistance for co-
conspirators who were incarcerated at the time of their filing. For each of these co-
conspirators, Jeff TACKETT conveyed the PII required so CHYTKA could file
fraudulent claims.

c. Investigators interviewed Jeff TACKETT on January 12, 2021 while
he was incarcerated at SWVRJA-Abingdon. After waiving his Miranda rights, Jeff
TACKETT admitted to passing on a “lot of people’s” PII to CHYTKA for the

purpose of filing fraudulent claims, and that CHYTKA paid Jeff TACKETT for

17
passing on the information. Jeff TACKETT then told investigators he “had no clue”
it was for unemployment, instead thinking it was stimulus money. Investigation
determined these statements to be false. In addition to the message between
CHYTKA and Jeff TACKETT above, numerous emai! messages between Jeff
TACKETT and CHYTKA, and between Jeff TACKETT and various other inmates
reveal frequent discussion of filing for unemployment claims. In a recorded jailhouse
video chat on December 14, 2020, Jeff TACKETT — who was out of jail at the time —
demonstrated his complete knowledge of the scheme to submit fraudulent claims for
pandemic unemployment when he spoke with a friend, B.J.:

Jeff TACKETT: Hey — did you ever sign up on that fucking shit
that everyone's getting?

B.J.: No.

Jeff TACKETT: Well you should get ....it ends, today’s the last
fucking day, well tomorrow — the 15".

BJ; Wait —um — unemployment?

Jeff TACKETT: Yeah.

B.J.: Nigga - I’m not tryin’ to fuckin’ catch no fed charge

Jeff TACKETT: Ayight, but, you ain’t going to, but...

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 18 of 59 Pageid#: 19
|
|

35. Jimmy W. BARNETTE (BARNETTE)
a. CHYTKA told investigators that BARNETTE was incarcerated with
Jeff TACKETT when she filed a fraudulent claim on his behalf.
b, Between or about July 10, 2020 and on or about July 17, 2020,
BARNETTE provided his PII to Jeff TACKETT, including his Social Security

Number and date of birth. Jeff TACKETT then conveyed the PII to CHYTKA so she

18
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 19 of59 Pageid#: 20

could file a claim for pandemic unemployment benefits with the VEC on
BARNETTE’s behalf.

¢. On or about July 17, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on BARNETTE’s behalf. The filing of
this fraudulent claim resulted in not less than $15,192.00 being paid to the pre-paid
debit card assigned to BARNETTE, including PUA and LWAP payments.
CHYTKA and Greg TACKETT did not, however, provide the debit card to
BARNETTE.

d. BARNETTE was interviewed by investigators while he was
incarcerated at the SWVRJA-Duffield. After waiving his Miranda rights,
BARNETTE told investigators he was unaware an unemployment claim had been
filed on his behalf with the VEC. Investigation determined this statement to be false.
At the time his fraudulent claim was filed, BARNETTE was housed in the same pod
at SWVRJA-Duffield as Jeff TACKETT. Interviews with Jeffery D. WISEMAN and
John C. JOHNSON Sr. revealed that Jeff TACKETT frequently discussed
unemployment claims with everyone in the pod. Witnesses told investigators it was
commonly discussed among those in the pod.

e. On December 10, 2020, after Jeff TACKETT was released from jail,
Jeff TACKETT confirmed he was in possession of BARNETTE’s unemployment

benefits debit card in an email sent to BARNETTE. In response to this email on
19

 
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 20 0f59 Pageid#: 21

December 16, 2020, BARNETTE demonstrated his understanding of the object of the

scheme, and his willing participation in the scheme:

 

Communications with Tackett , Jeff, Jtackett91@yahoo.com
Jeff Tackett Jimmy Barnette 12/10/2020 6:044M

Aye dawg how you doi...
a... how you doing . | got your unemplayment | just need ss# to file the claims . just call me
2763456497

Jimmy. Barnette ‘ Jeff Tackett 12/16/2020 3:15PM
RE: Aye dawg, how you.doi...

 

07/41/1992 thanks bro i can really use the money right now

 

 

 

36. George L. BUCKLES (BUCKLES)

a. CHYTKA told investigators that BUCKLES is an acquaintance of
CHYTKA’s and Greg TACKETT?’s through illicit drug activity. In or about July,
2020, BUCKLES became aware of the scheme by which CHYTKA, Greg.
TACKETT, and Jeff TACKETT were filing fraudulent claims.

b. On or about July 22, 2020, BUCKLES went to 108 Twin Circle
Drive, Lebanon, VA 24266 and met with CHYTKA, Greg TACKETT, and others.
BUCKLES provided his PII to CHYTKA, including his Social Security Number and
date of birth. CHYTKA entered the information and filed the claim due to her
familiarity with the system.

c. On or about July 22, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on BUCKLES’s behalf.

d. The filing of this fraudulent claim resulted in not less than $5,560.00
20
 

 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 21 0f 59 Pageid#: 22

\

being paid to the debit card assigned to BUCKLES, including PUA and LWAP
payments. CHYTKA told investigators that she and Greg TACKETT did not provide
the debit card to BUCKLES. Instead, CHYTKA and Greg TACKETT used the debit
card for their benefit while occasionally providing cash and drugs to BUCKLES.

e. On January 25, 2021, BUCKLES was interviewed by investigators
while incarcerated at the SWVRJA-Abingdon. After waiving his Miranda rights,
BUCKLES denied even knowing CHYTKA or Greg TACKETT. Investigation
determined this statement to be false. When questioned by investigators, CHYTKA
said that BUCKLES was one of several people who were gathered at her house,
engaged in illicit drug activity, when they discussed the fraudulent claims for
unemployment. CHYTKA told investigators BUCKLES was present at her house
and sat next to her when she filed his fraudulent claim.

37. Joshua 8. CARROLL (CARROLL)

a. CHYTKA told investigators that CARROLL is an acquaintance of
Greg TACKETT’s through illicit drug activity. In or about July 2020, CARROLL
became aware of the scheme by which CHYTKA, Greg TACKETT, and Jeff
TACKETT were filing fraudulent claims.

b. On or about July 7, 2020, CARROLL went to 108 Twin Circle Drive,
Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT. CARROLL

provided his PII to CHYTKA, including his Social Security Number and date of

21
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 22 of 59 Pageid#: 23

birth. Although CARROLL was present at the time of the filing, CHYTKA entered
the information and filed the claim due to her familiarity with the system.

¢. On or about July 7, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on CARROLL’s behalf. The filing of this
fraudulent claim resulted in not less than $17,846.00 being paid to the debit card
assigned to CARROLL, including PUA and LWAP payments. CHYTKA told
investigators that she and Greg TACKETT did not provide the debit card to
CARROLL. CHYTKA and Greg TACKETT used the debit card for their benefit.
CHYTKA explained CARROLL was associated with Greg TACKETT through illicit
drug activity and his fraudulent claim was filed in exchange for drugs and cash.

38. Eugene A. GRIZZLE (Eugene GRIZZLE)

a. CHYTKA told investigators that Eugene GRIZZLE its a friend of
Greg TACKETT’s and Jeff TACKETT’s through illicit drug activity. In or about
July, 2020, Eugene GRIZZLE became aware of the scheme by which CHYTKA,
Greg TACKETT, and Jeff TACKETT were filing fraudulent claims.

b. On or about July 7, 2020, Eugene GRIZZLE went to 108 Twin Circle
Drive, Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT. Eugene
GRIZZLE provided his PII to CHYTKA, including his Social Security Number and
date of birth.

c. On or about July 7, 2020, CHYTKA filed a claim with the VEC

22
4

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 23 of 59 Pageid#: 24

seeking pandemic unemployment benefits on Eugene GRIZZLE’s behalf. The filing
of this fraudulent claim resulted in not less than $17,846.00 being paid to the debit
card assigned to Eugene GRIZZLE, including PUA and LWAP payments. CHYTKA
and Greg TACKETT did not provide the debit card to Eugene GRIZZLE. CHYTKA
and Greg TACKETT used the debit card for their benefit, while occasionally
providing Eugene GRIZZLE drugs.

d. Eugene GRIZZLE told investigators “I had him (Greg TACKETT)
file for my unemployment.,.but I didn’t know nothing about it.” Eugene GRIZZLE
went on to tell investigators that Greg TACKETT told him they (Greg TACKETT
and CHYTKA) were filing unemployment for a few people and “if I could get my
stuff together, they’d file for mine.” Eugene GRIZZLE then told investigators Greg
TACKETT contacted Eugene GRIZZLE’s mother asking her to provide Eugene
GRIZZLE’s birth certificate and photo identification in order to get his money.
Eugene GRIZZLE told investigators his brothers, Ryan GRIZZLE and Curtis
MULLINS both had Greg TACKETT file unemployment for them, and his brother
Curtis MULLINS “talked me into it, too.” Eugene GRIZZLE told investigators Greg
TACKETT asked Eugene GRIZZLE to give him $500 of the money received.

e. Jailhouse video chats revealed that on January 27, 2021, in a recorded
cali to his mother, Eugene GRIZZLE acknowledged to his mother “You know how

Roo filed for my unemployment?...But J ain’t eligible for unemployment...”; “I told

23
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 24 of 59 Pageid#: 25

them that Ryan (Ryan GRIZZLE) was filing for his...”; “You better tell Ryan and
Brown (Curtis MULLINS), both to watch it!” (“Brown” is a nickname for Curtis
MULLINS.)

39. Ryan E. GRIZZLE (Ryan GRIZZLE)

a. CHYTKA told investigators that Ryan GRIZZLE is an acquaintance
of CHYTKA’s and Greg TACKETT’s through illicit drug activity. In or about July
2020, Ryan GRIZZLE became aware of the scheme by which CHYTKA, Greg
TACKETT, and Jeff TACKETT were filing fraudulent claims.

b. On or about July 14, 2020, Ryan GRIZZLE went to 108 Twin Circle
Drive, Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT. Ryan
GRIZZLE provided his PII to CHYTKA, including his Social Security Number and
date of birth. Although Ryan GRIZZLE was present at the time of the filing,
CHYTKA entered the information and filed the claim due to her familiarity with the
system.

c. On or about July 14, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on Ryan GRIZZLE’s behalf. The filing of
this fraudulent claim resulted in not less than $15,950.00 being paid to the debit card
assigned to Ryan GRIZZLE, in PUA payments. CHYTKA and Greg TACKETT did
not provide the debit card to Ryan GRIZZLE. CHYTKA and Greg TACKETT

attempted to use the debit card for their own benefit, but the card was locked when

24
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 )Page 25 0f 59 Pageid#: 26

they received it.
40. Joseph N. HALL (HALL)

a. CHYTKA told investigators that HALL is an acquaintance of
CHYTKA’s through illicit drug activity. In or about June 2020, HALL became
aware of the scheme by which CHYTKA, Greg TACKETT, and Jeff TACKETT
were filing fraudulent claims.

b. On or about June 10, 2020, HALL provided his PII, including his
Social Security Number and date of birth, to his girlfriend, who then conveyed the
information to CHYTKA for the purpose of filing a fraudulent claim.

c. On or about June 10, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on HALL’s behalf. The filing of this
fraudulent claim resulted in not less than $17,530.00 being paid to the debit card
assigned to HALL, including PUA and LWAP payments. CHYTKA and Greg
TACKETT did not provide the debit card to HALL. CHYTKA and Greg
TACKETT used the debit card for their benefit while occasionally providing cash
and drugs to HALL.

41. Wesley W. HICKMAN (HICKMAN)
a. CHYTKA told investigators that HICKMAN was incarcerated with
Jeff TACKETT when she filed a fraudulent claim on HICKMAN ’s behalf.

b. In or about July 2020, HICKMAN provided his PII to Jeff

25
Case 1:21-mj-00065-PMS Document 1-1 Filed 03/31/21 Page 26 of 59 Pageid#: 27

“TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
provided the PII to CHYTKA so she could file a fraudulent claim on HICKMAN’s
behalf.

c. On or about July 17, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on HICKMAN’s behalf. The filing of this
fraudulent claim resulted in not less than $18,004.00 in PUA and LWAP payments
being paid to the pre-paid debit card assigned to HICKMAN. CHYTKA and Greg
TACKETT did not, however, provide the debit card to HICKMAN. CHYTKA and
Greg TACKETT used the debit card for their benefit until they were apprehended,
and occasionally sent money to HICKMAN’s commissary account in jail.

d. On December 10, 2020, after Jeff TACKETT was released from jail,
Jeff TACKETT confirmed he was in possession of HICKMAN’s unemployment
benefits in an email sent to HICKMAN. In response to this email on December 10,
2020, HICKMAN demonstrated his understanding of the object of the scheme, and

his desire to receive the money.

26
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 27 of 59 Pageid#: 28

pine

Jeff Tackett Wesley Hickman 12/10/2020 5:05AM
Yo whats up dawg. Ay...
Yo whats up dawg. Aye i got some bread for you-call. Me when you get this and | got some even

better news. My brother did get your unemployment shit but | took that shit and | can reset jt and get
you like 600 back by Monday | just need your ss# call me

Wesley Hickman deff Tackett . 12/10/2020 6:19AM
RE: Yo whats up dawg. Ay...

 

” yooo, watsup broski, hah yeah i figured he did bro, but shit yeah. ill call u bro my out time at 2:30
today im in max ifn tray server'bak here. /'ll call U bro what u-been.doin man? u aight,.shit be carful
out there bro, streets r flikintrippy, hah but yeah bro i could use some bread real shit, ill shoot ua
name love u bro, -Wiggy WeS$-keep ya head up..

t Pop out at ya party im withthe gang, hah

 

42. Jacob H. HICKS (HICKS)

a. CHYTKA told investigators that HICKS is an acquaintance of
CHYTKA’s and Greg TACKETT?’s through illicit drug activity. In or about June
2020, HICKS became aware of the scheme by which CHYTKA, Greg TACKETT,
and Jeff TACKETT were filing fraudulent claims.

b. On or about June 14, 2020, HICKS sent his PII, including his Social
Security Number and date of birth, to CHYTKA via Facebook Messenger for the
purpose of filing a fraudulent claim.

c. On or about June 14, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on HICKS’s behalf. The filing of this
fraudulent claim resulted in not less than $16,488.00 being paid to the debit card
assigned to HICKS, in PUA and LWAP payments. CHYTKA and Greg TACKETT
did not provide the debit card to HICKS. CHYTKA and Greg TACKETT used the

debit card for their benefit while occasionally providing drugs and cash to HICKS.

27
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 28 of 59 Pageid#: 29

43. Ajay JOHNSON

a. CHYTKA told investigators that Ajay JOHNSON is a friend of Greg
TACKETT?’s and Jeff TACKETT’s, the son of John C. JOHNSON Str. and brother of
John C. JOHNSON Jr.. In or about June 2020, Ajay JOHNSON was incarcerated
with Jeff TACKETT when he became aware of the scheme by which CHYTKA,
Greg TACKETT, and Jeff TACKETT were filing fraudulent claims.

b. On June 11, 2020, Ajay JOHNSON was released from jail. Upon his
release, CHYTKA and Greg TACKETT picked up Ajay JOHNSON from jail and
brought him back to 108 Twin Circle Drive, Lebanon, VA 24266. On or about June
12, 2020, Ajay JOHNSON provided his PII, including his Social Security Number
and date of birth, to CHYTKA for the purpose of filing a fraudulent claim.

c. On or about June 12, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on Ajay JOHNSON’s behalf. The filing of
this fraudulent claim resulted in not less than $18,162.00 being paid to the debit card
assigned to Ajay JOHNSON, including PUA and LWAP payments. CHYTKA and
Greg TACKETT did not initially provide the debit card to Ajay JOHNSON.
CHYTKA and Greg TACKETT used the debit card for their benefit. In exchange,
CHYTKA and Greg TACKETT provided Ajay JOHNSON a vehicle and cash on
several occasions. CHYTKA and Greg TACKETT eventually gave Ajay JOHNSON

the debit card assigned to him.

28
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 29 of 59 Pageid#: 30

d. Ajay JOHNSON was interviewed by investigators in January 2021
while he was incarcerated. After waiving his Miranda rights, Ajay JOHNSON told
investigators that he heard about the unemployment scheme from Jeff TACKETT
when he was in jail with Jeff TACKETT. Ajay JOHNSON told investigators Jeff
TACKETT was speaking with people in the pod about getting them a “big sum of
money” if they gave him their Social Security Number and birth date.

e. Ajay JOHNSON admitted after he was released from jail on June 11,
2020, CHYTKA filed his unemployment for him. Ajay JOHNSON told investigators
after CHYTKA filed his unemployment, Greg TACKETT told him he “only got back
$3,500”, which was what Ajay JOHNSON received. Ajay JOHNSON told
investigators the arrangement he had with CHYTKA and Greg TACKETT was that
Ajay JOHNSON agreed to pay them $500 in exchange for them filing his
unemployment. Ajay JOHNSON said Greg TACKETT paid him $3,000 in cash a
couple of weeks after they filed, but that Ajay JOHNSON then used that money to
buy a car (a Mazda Miata) from Greg TACKETT. Ajay JOHNSON admitted that a
week or two later, he received a pre-paid debit card that received weekly
unemployment payments, which he continued to use until he was again incarcerated.

44. John C. JOHNSON Jr.
a. CHYTKA told investigators that John C. JOHNSON Jr. is a friend of

Greg TACKETT’s and Jeff TACKETT’s, the son of John C. JOHNSON Sr. and

29
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 30 0f59 Pageid#: 31

brother of Ajay JOHNSON. In or about June 2020, John C. JOHNSON Jr. was
incarcerated with Jeff TACKETT when he became aware of the scheme by which
CHYTKA, Greg TACKETT, and Jeff TACKETT were filing fraudulent claims.

b. In or about June 2020, John C. JOHNSON Jr. provided his PI to Jeff
TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
then conveyed that PI] to CHYTKA so she could file a fraudulent claim on John C.
JOHNSON Jr.’s behalf.

c. On or about June 24, 2020, CHYTKA filed a claim for pandemic
unemployment benefits with the VEC on John C. JOHNSON Jr.’s behalf. The filing
of this fraudulent claim resulted in not less than $14,434.00 being paid to the pre-paid
debit card assigned to John C. JOHNSON Jr., in PUA and LWAP payments.
CHYTKA and Greg TACKETT did not, however, provide the debit card to John C.
JOHNSON Jr.. In exchange, CHYTKA and Greg TACKETT provided John C.
JOHNSON Jr. cash on several occasions. CHYTKA and Greg TACKETT attempted
to use the debit card for their benefit, but the card was ultimately locked due to
fraudulent activity.

45. John C. JOHNSON Sr.

a. CHYTKA told investigators that John C. JOHNSON Sr. is a friend of

Greg TACKETT’s and Jeff TACKETT’s, and the father of Ajay JOHNSON and John

C. JOHNSON Jr.. In or about June 2020, John C. JOHNSON Sr. was incarcerated
30
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 31 o0f59 Pageid#: 32

with Jeff TACKETT when he became aware of the scheme by which CHYTKA,
Greg TACKETT, and Jeff TACKETT were filing fraudulent claims.

b. In or about June 2020, John C. JOHNSON Sr. provided his PII to Jeff
TACKETT, including his Social Security Number, date of birth, and mother’s maiden
name. Jeff TACKETT then conveyed that PII to CHYTKA so she could file a
fraudulent claim for pandemic unemployment benefits on John C. JOHNSON Sr.’s
behalf.

c. On or about June 14, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on John C. JOHNSON Sr.’s behalf. The
filing of this fraudulent claim resulted in not less than $17,846.00 being paid to the
pre-paid debit card assigned to John C. JOHNSON Sr., including PUA and LWAP
payments. CHYTKA and Greg TACKETT did not, however, provide the debit card
to John C. JOHNSON Sr. CHYTKA and Greg TACKETT used the debit card for
their benefit. In exchange, CHYTKA and Greg TACKETT provided cash to John C.
JOHNSON Sr. on several occasions. CHYTKA and Greg TACKETT also provided
John C. JOHNSON Sr. a Chevy $10 truck.

d. John C. JOHNSON Sr. was interviewed by investigators on January
25, 2021 while he was incarcerated at SWVRJA-Duffield. After watving his Miranda
rights, John C. JOHNSON Sr, admitted he had previously been incarcerated in pod

4A at SWVRJA-Duffield along with Jeff TACKETT and others. John C. JOHNSON

31

 
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 32 of 59 Pageid#: 33

Sr. said in May 2020, Jeff TACKETT spoke with several people in the pod, and told
them that Jeff TACKETT was going through his brother, Greg TACKETT, to get
unemployment. John C. JOHNSON Sr. said the whole pod was sitting around
discussing the fraudulent unemployment claims with Jeff TACKETT.

e. John C. JOHNSON Sr. initially told investigators “it was possible” he
provided Jeff TACKETT with his PII and allowed Jeff TACKETT to try to file for
his unemployment, but he couldn’t remember for sure. John C. JOHNSON Sr. then
told investigators when Jeff TACKETT asked him if he wanted to file for
unemployment, he said “sure, go ahead.” He later told investigators he did indeed
provide his PH to Jeff TACKETT.

f. John C. JOHNSON Sr. said after he was released from jail in June
2020, he saw Greg TACKETT with a stack of debit cards, including his card. John
C. JOHNSON Sr. said Greg TACKETT gave him his debit card at that time, but the
card did not work. Months later, in December, JEFF TACKETT gave John C.
JOHNSON Sr. a new card.

46. Randall JOHNSON

a. CHYTKA told investigators that Randall JOHNSON is an
acquaintance of Greg TACKETT’s through illicit drug activity. In or about July
2020, Randall JOHNSON became aware of the scheme by which CHYTKA, Greg

TACKETT, and Jeff TACKETT were filing fraudulent claims.

32
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 33 of 59 Pageid#: 34

b. On or about July 1, 2020, Randall JOHNSON went to 108 Twin
Circle Drive, Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT.
Randall JOHNSON provided his PII to CHYTKA, including his Social Security
Number, birth date, and his favorite sports team (used for the purpose of a security
question). Although Randall JOHNSON was present at the time of the filing,
CHYTKA entered the information and filed the claim due to her familiarity with the
system.

ce. On or about July 1, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on Randall JOHNSON’s behalf. At the
time of this filing, Randall JOHNSON already had a state-issued debit card due to
disability payments which Randall JOHNSON received. The filing of this fraudulent
claim resulted in not less than $11,228.00 being paid to the debit card assigned to
Randall JOHNSON, in PUA and LWAP payments. In exchange for this, Greg
TACKETT provided controlled substances to Randall JOHNSON.

d. Randall JOHNSON was interviewed by investigators on January 25,
2021 while he was incarcerated at the SWVRJA-Abingdon. Randall JOHNSON
admitted to investigators he knows Greg TACKETT through illicit drug activity.
Randall JOHNSON admitted he occasionally went to Greg TACKETT’s house in
order to purchase drugs.

e, Randall JOHNSON told investigators he learned about Greg

33
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 34 of 59 Pageid#: 35

TACKETT filing fraudulent claims when he and Curtis MULLINS were hanging out
with Greg TACKETT, Randall JOHNSON was present when Greg TACKETT
approached Curtis MULLINS and others and asked them to give him their personal
information to file for unemployment.

f. Randall JOHNSON admitted he knew of people filing for
unemployment through Greg TACKETT but denied providing his PII to Greg
TACKETT or CHYTKA. Investigation determined this statement to be false. During
the interview, Randall JOHNSON told investigators his favorite NFL team is the L.A.
Raiders. A review of the VEC’s records indicates the security question related to
Randall JOHNSON’s fraudulent application was ““What is your all-time favorite
sports team?” The answer provided to this question was “Raiders”,

g. CHYTKA told investigators Randall JOHNSON personally provided
his information to her to file a fraudulent claim. CHYTKA told investigators when
she filed the claim, the VEC website indicated Randall JOHNSON already had a card
issued to him for state benefits.

h. Randall JOHNSON also told investigators he was present when
Curtis MULLINS’s brothers, Eugene GRIZZLE and Ryan GRIZZLE, were
discussing fraudulent claims with Greg TACKETT. Randall JOHNSON told
investigators Ryan GRIZZLE said Greg TACKETT was withholding his

unemployment money because Ryan GRIZZLE owed Greg TACKETT money for

34
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 35 o0f59 Pageid#: 36

drugs.
47, Marissa KISER (KISER)

a. CHYTKA told investigators that KISER is an acquaintance of Greg
TACKETT’s and CHYTKA’s through illicit drug activity. In or about June 2020,
KISER became aware of the scheme by which CHYTKA, Greg TACKETT, and Jeff
TACKETT were filing fraudulent claims.

b. On or about June 14, 2020, KISER went to 108 Twin Circle Drive,
Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT. KISER provided
her PII to CHYTKA, including her Social Security Number and date of birth.
Although KISER was present at the time of the filing, CHYTKA entered the
information and filed the claim due to her familiarity with the system.

c. On or about June 14, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on KISER’s behalf. The filing of this
fraudulent claim resulted in not less than $17,688.00 being paid to the pre-paid debit
card assigned to KISER, including PUA and LWAP payments. CHYTKA and Greg
TACKETT did not provide the debit card to KISER. CHYTKA and Greg TACKETT
used the debit card for their benefit while occasionally providing cash and drugs to
KISER.

48. Jared W. MITCHELL (MITCHELL)

a. CHYTKA told investigators that MITCHELL was incarcerated with
35
Case 1:21-mj-00065-PMS Document 1-1 Filed 03/31/21 Page 36 of 59 Pageid#: 37

Jeff TACKETT when she filed his fraudulent claim.

b. In or about June 2020, MITCHELL provided his PII to Jeff
TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
then conveyed the PII to CHYTKA so she could file a fraudulent claim for pandemic
unemployment benefits on MITCHELL’s behalf.

c. On or about June 29, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on MITCHELL’s behalf. The filing of this
fraudulent claim resulted in not less than $10,928.00 being paid to the pre-paid debit
card assigned to MITCHELL, in PUA payments. CHYTKA and Greg TACKETT
did not, however, provide the debit card to MITCHELL. CHYTKA and Greg
TACKETT attempted to use the debit card for their own benefit, but the card was
locked due to fraudulent activity.

d. In a recorded jailhouse telephone call on July 22, 2020, MITCHELL
told Ajay JOHNSON, “Look - I don’t know tf you knew or not but I gave Jeff
(TACKETT) my info to give to Dannielle (CHYTKA) to get that fucking money sent
like they be doing, you know what I’m saying? Before Jeff got sent to max, or the
SHU or whatever, before he got in that fight, he said they got my card or whatever
but was waiting on a fucking pin number. So, I need you to check on that shit for
me.” Ajay JOHNSON responded with “Oh I got you, I will.”

49, Curtis E. MULLINS
36
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 37 of 59 Pageid#: 38

a. CHYTKA told investigators that Curtis MULLINS is a friend of
Greg TACKETT’s and Jeff TACKETT?’s, and the brother of Eugene GRIZZLE and
Ryan GRIZZLE. In or about July 2020, Curtis MULLINS became aware of the
scheme by which CHYTKA, Greg TACKETT, and Jeff TACKETT were filing
fraudulent claims.

b, On or about July 1, 2020, Curtis MULLINS went to 108 Twin Circle
Drive, Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT. Curtis
MULLINS provided his PII to CHYTKA, including his Social Security Number and
date of birth. Although Curtis MULLINS was present at the time of the filing,
CHYTKA entered the information and filed the claim due to her familiarity with the
system.

c. Onor about July 1, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on Curtis MULLINS’s behalf. The filing
of this fraudulent claim resulted in not less than $17,104.00 being paid to the debit
card assigned to Curtis MULLINS, in PUA and LWAP payments. CHYTKA and
Greg TACKETT did not provide the debit card to Curtis MULLINS. CHYTKA and
Greg TACKETT used the debit card for their benefit. In exchange for this,
CHYTKA and Greg TACKETT provided cash on several occasions to Curtis
MULLINS and Greg TACKETT provided controlled substances to Curtis

MULLINS.
37
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 38 of 59 Pageid#: 39

d. Jailhouse video chats revealed that on January 27, 2021, in a recorded
call to his mother, Eugene GRIZZLE acknowledged to his mother “You know how
Roo filed for my unemployment?...But I ain’t eligible for unemployment...”; “I told
them that Ryan (GRIZZLE) was filing for his...”; “You better tell Ryan and Brown,
both to watch it!” (“Brown” is a nickname for Curtis MULLINS.) In response to
this, Eugene GRIZZLE’s mother (also Curtis MULLINS’s mother) responded with
“Brown’s filing for his again!”

50. Danny L. MULLINS Jr.

a. CHYTKA told investigators that Danny L. MULLINS Jr. is Greg
TACKETT’s and Jeff TACKETT’s uncle. In or about June 2020, Danny L.
MULLINS Jr. became aware of the scheme by which CHYTKA, Greg TACKETT,
and Jeff TACKETT were filing fraudulent claims.

b. CHYTKA told investigators that on or about June 27, 2020, Danny L.
MULLINS Jr. provided his PII, including his Social Security Number and birth date,
to his sister, Veronica MULLINS, who then conveyed the information to CHYTKA
via Facebook Messenger. CHYTKA then filed a fraudulent claim for pandemic
unemployment benefits on Danny L. MULLINS Jr.’s behalf. The filing of this
fraudulent claim resulted in not less than $18,162.00 being paid to the debit card
assigned to Danny L. MULLINS Jr., in PUA and LWAP payments.

51. Erie B. MULLINS (Eric MULLINS)
38
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 39 of 59 Pageid#: 40

a. Eric MULLINS sought to obtain pandemic unemployment benefits
even though, as he then well knew, he was not eligible to receive such benefits.

b. In or about July 2020, Eric MULLINS provided his PII to Jeff
TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
then conveyed the PII to CHYTKA so she could file a fraudulent claim for pandemic
unemployment benefits on Eric MULLINS’s behalf.

c. On or about July 22, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on Eric MULLINS’s behalf. The filing of
this fraudulent claim resulted in not less than $4,454.00 being paid to the pre-paid
debit card assigned to Eric MULLINS, including PUA and LWAP payments.
CHYTKA and Greg TACKETT did not, however, provide the debit card to Eric
MULLINS. CHYTKA and Greg TACKETT used the debit card for their benefit
until they were apprehended.

d, In a jailhouse telephone call on July 21, 2020, Eric MULLINS
demonstrated his understanding of the object of the scheme, and his willing
participation in the scheme when he told his girlfriend:

“you know that Danielle CHYTKA bitch? Jeff TACKETT’s girl? Alright
— look — that bitch has got my information, she’s got like $1,300.00 of
Brian’s, so she’s probably got all my money too. You need to get a hold
of that bitch and tell her that you want our fucking money....she’s got all
of my shit doin’ that unemployment...”

39
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 40 of 59 Pageid#: 41

e. In a separate jailhouse call, Eric MULLINS told the same woman to
get in touch with CHYTKA and to tell her he “wants his fucking money”, and he
knows his application was accepted because they sent him $100.

52. James B. MULLINS (James MULLINS)

a. CHYTKA told investigators James MULLINS was incarcerated with
Jeff TACKETT when she filed a fraudulent claim on James MULLINS’s behalf.

b. In or about June 2020, James MULLINS provided his PII to Jeff
TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
then conveyed the PII to CHYTKA so she could file a fraudulent claim for pandemic
unemployment benefits on James MULLINS’s behalf.

c. On or about June 25, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on James B. MULLINS’s behalf. The
filing of this fraudulent claim resulted in not less than $11,686.00 being paid to the
debit card assigned to James MULLINS, in PUA payments. CHYTKA and Greg
TACKETT did not, however, provide the debit card to James MULLINS.
Occasionally, CHYTKA sent money to inmates’ commissary accounts for James
MULLINS’s use.

d. Investigators interviewed James MULLINS on January 11, 2021
while he was incarcerated at SWVRJA-Duffield. After waiving his Miranda rights,

James MULLINS admitted to providing his PII to Jeff TACKETT, but maintained he
40
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 41 0f 59 Pageid#: 42

was only trying to get his “stimulus check.” Investigation determined this statement
to be false.

e. A review of jail records revealed that James MULLINS was jailed in
the same pod with Jeff TACKETT, John C. JOHNSON Sr., and others who admitted
to filing fraudulent claims for pandemic unemployment benefits. John C. JOHNSON
Sr. and Jeffery WISEMAN both told investigators that everyone in the pod sat around
discussing the fraudulent unemployment claims.

f. In December 2020, after Jeff TACKETT was released from jail, Jeff
TACKETT confirmed he was in possession of James MULLINS’s unemployment
benefits in an email sent to James MULLINS on December 10, 2020. In response to
this email on December 10, 2020, James MULLINS demonstrated his understanding

of the object of the scheme, and his willing participation in the scheme.

 

Jeff Tackett James Mullins 12/10/2020 5:54AM
Hey | got your unemp...

‘Hey | got your unemployment shitt roo had it and | need your ss#'to get into your account . igot you
dawwwagg cause real is rare . love ya bro call me
James Mullins Jeff Tackett 12/10/2020 6:28PM
RE: Hey | got your unemp...

HEE thats it bro real is rahe and you def. keeping it 100 luv you man f you around the way

tonight make that happin | need you to call Bird and heel tell you watsup Mand | got
you bro my word

 

 

 

 

53. Steven J. MULLINS
a. CHYTKA told investigators that Steven J. MULLINS was

incarcerated with Jeff CHYTKA when she filed a fraudulent claim on Steven J.

4]
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 42 of 59 Pageid#: 43

MULLINS’s behalf.

b, In or about July, 2020, Steven J. MULLINS provided his PII to Jeff
TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
then conveyed the PII to CHYTKA so she could file a fraudulent claim for pandemic
unemployment benefits on Steven J. MULLINS’s behalf.

c. On or about July 23, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on Steven J. MULLINS’s behalf. The
filing of this fraudulent claim resulted in not less than $7,866.00 being paid to the
debit card assigned to Steven J. MULLINS, including PUA and LWAP payments.
CHYTKA and Greg TACKETT did not provide the debit card to Steven J.
MULLINS. |

d. In a recorded jailhouse telephone call on January 25, 2021, Steven J.
MULLINS admitted to providing his PII to Jeff TACKETT and “trusting a friend”.

54. Veronica MULLINS

a. CHYTKA told investigators that Veronica MULLINS is Greg
TACKETT?’s and Jeff TACKETT’s mother. In or about June 2020, Veronica
MULLINS became aware of the scheme by which CHYTKA, Greg TACKETT, and
Jeff TACKETT were filing fraudulent claims for pandemic unemployment benefits.

b. On or about June 26, 2020, Veronica MULLINS went to 108 Twin

Circle Drive, Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT.

42
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 43 of 59 Pageid#: 44

Veronica MULLINS told CHYTKA that she had already attempted to file for
pandemic unemployment benefits but had been unsuccessful. Veronica MULLINS
then asked CHYTKA if she could file for Veronica MULLINS. Veronica MULLINS
provided her PII to CHYTKA and Greg TACKETT, including her Social Security
Number and birth date. Although Veronica MULLINS was present at the time of the
filing, CHYTKA entered the information and filed the claim due to her familiarity
with the system. The filing of this fraudulent claim resulted in not less than
$17,846.00 being paid to Veronica MULLINS, including PUA and LWAP payments.

c. Veronica MULLINS was interviewed by investigators on January 15,
2021. During this interview, Veronica MULLINS told investigators the following:

d. Veronica MULLINS said that she learned about the pandemic
unemployment benefits from CHYTKA. Veronica MULLINS initially tried to file

for pandemic unemployment benefits on her own but could not seem to get past the

first part of the application. After that, she went to 108 Twin Circle Drive, Lebanon,

‘

Virginia where CHYTKA helped her file the claim.

e. Veronica MULLINS maintained she believed she was legitimately
eligible for pandemic unemployment benefits. Veronica MULLINS told
investigators that she had been self-employed “during the summer months — during
the warmer months” when she knocked on doors and passed out fliers asking people

if they wanted their homes washed, or other odd jobs, calling it a “1099 job”.

43
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 44 of 59 Pageid#: 45

Veronica MULLINS then told investigators that CHYTKA told her the claim for
pandemic unemployment benefits was legitimate. Veronica MULLINS maintained
she did not know CHYTKA was filing claims fraudulently until right before
Christmas. Investigation determined these statements to be false.

f. CHYTKA told investigators that to her knowledge, Veronica
MULLINS had not been employed and received a check from the state (disability).
CHYTKA told investigators she did not believe Veronica MULLINS was eligible for
unemployment “.,.because I don’t think she worked, um, and I’m pretty sure — like I
said — she drew a social! security check.” In the same interview, CHYTKA told
investigators everyone for whom she filed knew the claims were fraudulent.

g. In arecorded jailhouse telephone call between Veronica MULLINS
and her son, Greg TACKETT on January 15, 2021, Greg TACKETT told his mother
he lied to federal investigators in order to cover up for Veronica MULLINS:

Veronica MULLINS: So what'd they say about me, Roo?...

Greg TACKETT: I tald them that I did it...that I filed under
your name and that you didn’t know, so...you’ll be good,
Mama. f, uh, I caught a Federal felony, but you're good
though. Don’t worry, I got it...

... told them, where I did the pandemic assistance and stuff, I
just told them that when I gave you the card I said that it was
just pandemic assistance, That it — it was me that filed it —I did

it all, so...I’m sorry — but I didn’t want you in trouble and stuff;
so —I didn’t know what else to tell ‘em.
44
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 45 o0f59 Pageid#: 46

h. In.a separate recorded jailhouse telephone call from Greg TACKET
to Veronica MULLINS’s father, D.L.M. Sr., on February 18, 2021 Greg TACKETT

says (referring to Veronica MULLINS):

".... swear to God, man, I, uh —J guarantee it, Mom fuckin’, ooh...oh,
and truth be known, fuckin’, she’s like fuckin’ tryin’ to pawn it off on
Danielle (CHYTKA) like Danielle did something. Bitch —you knew
exactly what was...she’s got me fuckin’ heated, PawPaw... everything
that comes out of her mouth is a goddamn lie.”

i. During her interview with investigators, Veronica MULLINS also
maintained it really started to hit her that the claims for unemployment were
fraudulent only after CHYTIKA was incarcerated in December and when Veronica
MULLINS came across a monetary determination letter with her father’s name on it.
Investigation determined this statement also to be false. Later in the same interview,
Veronica MULLINS told investigators she “might have” given her father’s Social
Security Number to CHYTKA for the purpose of filing a claim for pandemic
unemployment benefits. Veronica MULLINS later admitted that she did provide
CHYTKA with her father’s Social Security Number to file a claim.

j. Investigation determined Veronica MULLINS provided her father’s
PII to Greg TACKETT and CHYTKA without lawful authority for-the purpose of
filing a fraudulent claim for pandemic unemployment benefits. In or about July,

2020, CHYTKA, Greg TACKETT, and Veronica MULLINS sought to obtain
45
 

 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 46 of 59 Pageid#: 47

pandemic unemployment benefits on behalf of D.M. Sr. (Veronica MULLINS’s
father), even though, as they then well knew, D.M. Sr. was not eligible to receive
such benefits.

k. On or about July 10, 2020, Veronica MULLINS went to 108 Twin
Circle Drive, Lebanon, VA 24266 and met with CHYTKA and Greg TACKETT.
Veronica MULLINS provided D.M. Sr.’s PI to CHYTKA and Greg TACKETT,
including his Social Security Number and date of birth.

l. The filing of this fraudulent claim resulted in not less than $12,444.00
being paid to the debit card assigned to D.M. Sr., including PUA and LWAP
payments.

m. D.M. Sr. was interviewed by investigators and denied knowledge a
claim was filed on his behalf. D.M. Sr. told investigators that he never authorized the
use of his personal information for the purpose of filing a claim for pandemic
unemployment benefits. Greg TACKETT, Jeff TACKETT, and Veronica MULLINS -
each told investigators D.M. Sr. had nothing to do with the filing of his claim.

n. Investigation determined Veronica MULLINS played an active role
in the scheme. CHYTKA told investigators that Veronica MULLINS conveyed
Danny L. MULLINS’s PII to her via Facebook Messenger for the purpose of filing a
fraudulent claim for her brother. CHYTKA also told investigators that Veronica

MULLINS conveyed the PII of J.A.P. — the son of one of Veronica MULLINS’s
46
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 47 of 59 Pageid#: 48

friends — to CHYTKA for the purpose of filing a fraudulent claim.

o. Veronica MULLINS initially told investigators she had no
knowledge about D&R Accounting, or any accounting business being run out of 108
Twin Circle Drive. Investigation determined this to be false. In a recorded jailhouse
telephone call between Greg TACKETT and Veronica MULLINS, Greg TACKETT
began talking about how when they filed claims, they did it under the accounting
company. Veronica MULLINS interrupted Greg TACKETT, saying “...watch what
you say...” In an interview with investigators, Veronica MULLINS described a
business CHYTKA and Greg TACKETT were running out of their home where
CHYTKA “was filing unemployment claims and just things like that.”

p. Several recorded jailhouse telephone calls in January 2021 between
Veronica MULLINS and Greg TACKETT revealed requests by Greg TACKETT to
Veronica MULLINS asking her to sell various vehicles that had been purchased with
funds from the scheme. Veronica MULLINS responded that she was trying to, but
that she was not able to get rid of the vehicles yet. In a separate recorded jailhouse
call between Veronica MULLINS and Jeff TACKETT, Jeff TACKETT repeatedly
implored his mother to sign in to his two different GMAIL accounts and to
immediately delete everything. Jeff TACKETT provided his mother the email
addresses and different possible passwords. Veronica MULLINS responded by

saying that she would delete the accounts.

47
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 48 of 59 Pageid#: 49

q. When interviewed, Veronica MULLINS admitted that she was trying
to help CHYTKA and Greg TACKETT sell vehicles they owned, vehicles that had
been purchased since the unemployment scheme began. Veronica MULLINS also
admitted to attempting to delete Jeff TACKETT’s GMAIL accounts after Jeff
TACKETT asked her to delete the accounts, but that she was unsuccessful.

55. Patrick A. PAYNE (PAYNE)

a. CHYTKA told investigators that PAYNE was incarcerated with Jeff
TACKETT when she filed a fraudulent claim on PAYNE’s behalf.

b. In or about June 2020, PAYNE solicited PII from a friend in order to
try to file a claim for pandemic unemployment benefits on Her behalf. An email to
this friend sent while PAYNE was incarcerated demonstrates PAYNE’s knowledge

of the scheme and his intent to file a fraudulent claim.

 

Patrick Payne iC 06/28/2020 4:29PM

RE: What do you need fro...

will you put some money tomorrow morning if possible and i need your. maiden name full?

Po Patrick Payne 06/28/2020 4:32PM

Are you sure itis n...

 

 

 

Are you sure jt is not a scam | have not heard of any help that would require your moms maiden
name where is this thru? Don't want you to be took anyway ok

ea oe a

| Patrick Payne Po 06/29/2020 7:22AM

RE: Pat | have not heard...

| its unemployment. It is a bussiness owner thats doing it. i will tell you more’ later give you the info.
please send me some money this morning and ill call you.

 

 

 

c. In or about July 2020, PAYNE again solicited assistance from this
friend to file a fraudulent claim on his behalf. An email to this friend sent while

48
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 49 of 59 Pageid#: 50

PAYNE was incarcerated demonstrates his knowledge of the scheme and his intent to

file a fraudulent claim.

 

Pattick Payne sf 07/46/2020 3:35PM

. ‘unemployment -

sign.me up on an. unemployment claim. you:¢an claim under the table jobs i was mowing.400 a

wweek. if it'says i have an account it would’be EEE @omail: com
| TEE cutitin evernoneisosting te —

d. In or about July 2020, PAYNE provided his PII to Jeff TACKETT,

 

 

including his Social Security Number and date of birth. Jeff TACKETT provided the
PII to CHYTKA so she could file a fraudulent claim for pandemic unemployment
benefits on PAYNE’s behalf.

e. On or about July 5, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on PAYNE’s behalf. The filing of this
fraudulent claim resulted in not less than $1,422.00 in PUA payments being paid to
the pre-paid debit card assigned to PAYNE. CHYTKA and Greg TACKETT did not,
however, provide the debit card to PAYNE.

56. Jeremy Neil Shane SHORT (SHORT)
a. CHYTKA told investigators that SHORT is Jeff TACKETT’s friend.
In or about June, 2020, SHORT became aware of the scheme by which CHYTKA,
Greg TACKETT, and Jeff TACKETT were filing fraudulent claims.
b. SHORT sought to obtain pandemic unemployment benefits even

though, as he then well knew, he was not eligible to receive such benefits. SHORT

49
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 50o0f59 Pageid#: 51

told investigators that he had been unemployed for several months due to a drug
addiction and his unemployment was unrelated to COVID-19. SHORT had been
unemployed since 2019, predating the COVID-19 pandemic.

c. CHYTKA and SHORT both told investigators that on or about June
2, 2020, SHORT went to 108 Twin Circle Drive, Lebanon, VA 24266 and met with
CHYTKA and Greg TACKETT. SHORT provided his PII to CHYTKA and Greg
TACKETT, including his Social Security Number, birth date, and his pet’s name
(used for a security question). Although SHORT was present at the time of the filing,
CHYTKA entered the information and filed the claim due to her familiarity with the
system. The filing of this fraudulent claim resulted in not less than $6,876.00 being
paid to the debit card assigned to SHORT, including PUA and LWAP payments.
CHYTKA and Greg TACKETT did not, however, provide the debit card to SHORT.
CHYTKA and Greg TACKETT used the debit card for their benefit until they were
apprehended.

d. SHORT told investigators that in December 2020, Jeff TACKETT
took possession of several pre-paid debit cards that had been issued as part of this
scheme. Jeff TACKETT provided SHORT with his card in December 2020. On
January 5, 2021, SHORT was apprehended on unrelated charges, and was found in
possession of the Mastercard pre-paid debit card with his name on it.

e, SHORT was interviewed by investigators on January 12, 2021 while
50
 

Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 51 o0f59 Pageid#: 52

he was incarcerated at the SWVRJA-Duffield. After waiving his Miranda rights,
SHORT admitted to knowingly filing a fraudulent claim for pandemic unemployment
benefits through CHYTKA and Greg TACKETT.

f. SHORT admitted he had not been working in 2020 other than doing
an odd job here and there. SHORT admitted he provided his Social Security Number,
date of birth, and other information as was required for CHYTKA to file the claim.
SHORT admitted he planned to give CHYTKA and Greg TACKETT some of the
money he received through the fraudulent claim, “at least 10%.” SHORT admitted in
December 2020, he was in a Chevy Tahoe with Jeff TACKETT when he saw at least
50 debit cards he believed to be associated with the scheme.

57. Jeffrey D. WISEMAN (WISEMAN)

a. CHYTKA told investigators that WISEMAN was incarcerated with
Jeff TACKETT when she filed a fraudulent claim on WISEMAN’s behalf.

b. In or about June 2020, WISEMAN provided his PII to Jeff
TACKETT, including his Social Security Number and date of birth. Jeff TACKETT
provided the PII to CHYTKA so she could file a fraudulent claim for pandemic
unemployment benefits on WISEMAN’s behalf.

c. On or about June 27, 2020, CHYTKA filed a claim with the VEC
seeking pandemic unemployment benefits on WISEMAN’s behalf. The filing of this

fraudulent claim resulted in not less than $11,844.00 in PUA payments being paid to

51
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 52 of 59 Pageid#: 53

the pre-paid debit card assigned to WISEMAN. CHYTKA and Greg TACKETT did
not, however, provide the debit card to WISEMAN. CHYTKA and Greg TACKETT
used the debit card for their benefit until they were apprehended.

d. WISEMAN was interviewed by investigators on January 12, 2021
while he was incarcerated at the SWVRJA-Duffield. After waiving his Miranda
rights, WISEMAN initially denied any knowledge of anyone filing for pandemic
unemployment benefits. WISEMAN maintained he had never spoken with anyone
about unemployment. benefits and expressly denied speaking with Jeff TACKETT
about unemployment benefits. Investigation determined these statements to have
been false.

e. WISEMAN said he did not file for unemployment because he “was
not entitled to it because he hadn’t had a job in recent years.”

f. On December 10, 2020, after Jeff TACKETT was released from jail,
Jeff TACKETT confirmed he was in possession of WISEMAN’s unemployment
benefits in an email sent to WISEMAN. In response to this email on December 11,
2020, WISEMAN demonstrated his understanding of the object of the scheme, and
his willing participation in the scheme by providing his Social Security Number and

his date of birth.

52
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 53 of 59 Pageid#: 54

 

Communications with Tackett , Jeff, Jtackett91@yahoo.com

Jeff Tackett Jeffrey Wiseman 12/10/2020 6:00AM
Yo my bro got you un...

Yo my bro got you unemployment I know we had our lil problem but if you want ya money i got you |
need your ss# d.o.b

* Jeffrey Wiseman Jeff Tackett . 12/11/2020 8:37AM
RE: Yo my bro got you un...
|

M373 Ess.

 

 

 

 

g. Investigators corifronted WISEMAN with this email exchange.
WISEMAN initially denied sending this email, saying he was not familiar with the
email and that the facility had a history of people hacking into his email and sending
things from his email. Investigation determined these statements to be false.

h. WISEMAN eventually changed his story. WISEMAN told
investigators he had discussed unemployment with Jeff TACKETT in June or July
2020, and WISEMAN provided his PII to Jeff TACKETT for the purpose of filing a
claim. WISEMAN said Jeff TACKETT was going to ask his girlfriend to check on
the status of WISEMAN’s stimulus check, and that they would also try to get
WISEMAN unemployment benefits as well. |

i. WISEMAN explained he and Jeff TACKETT agreed if Greg
TACKETT and CHYTKA filed for his unemployment, they could keep a portion of
the money. WISEMAN told investigators Jeff TACKETT “got the whole pod.”
WISEMAN said he previously resided in pod 4A, and the unemployment scheme was

common knowledge to everyone in the pod. WISEMAN described how they sat
53
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 54 of 59 Pageid#: 55

around and discussed the unemployment claims with each other in the pod.
WISEMAN then discussed a number of other inmates in the pod with him who also
signed up for pandemic unemployment benefits.

CONCLUSION

58. The aggregate actual loss for all fraudulent claims filed with 108
Twin Circle Drive as the application address is not less than $499,374.00. The
VEC recouped a total of $43,444.00. The net realized loss to the United States is
not less than $455,930.00.

59. Based upon the above information, I aver there is probable cause to
believe the individuals listed below have violated the federal statutes as indicated
below, as principals or aiders and abettors (18 U.S.C. § 2):

*NOTE: In support of the charge of Aggravated Identity Theft (18 USC § 1028A) for
all co-conspirators, your Affiant relies on the holding in United States v. Otuya, 720
F.3d 183 (4" Cir. 2013), which holds in part that “no amount of consent from a co-
conspirator can constitute “lawful authority” to engage in the kind of deplorable
conduct...engaged in here.” Id. at 189. (“One does not have lawful authority to
consent to the commission of an unlawful act.”’)

*NOTE: The entirety of this affidavit is provided in support of all co-conspirators

listed below. Pertinent, individual facts pertaining to the individuals can be found at
the paragraphs referenced below.

 

 

Jimmy W. BARNETTE 18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

(Paragraph 35) 18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

 

 

 

18 U.S.C. § 1341 (Mail Fraud)
54
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 55 o0f59 Pageid#: 56

 

18 U.S.C. § 1028A (Aggravated Identity Theft)
18 U.S.C. § 1001 (False Statement)

 

George L. BUCKLES
(Paragraph 36)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. 1028A (Aggravated Identity Theft)

18 U.S.C. § 1001 (False Statement)

 

Joshua S. CARROLL
(Paragraph 37)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C, § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Eugene A. GRIZZLE
(Paragraph 38)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Ryan E. GRIZZLE
(Paragraph 39)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S) |

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Agepravated Identity Theft)

 

Joseph N. HALL
(Paragraph 40)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C, § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

 

Wesley W. HICKMAN
(Paragraph 41)

 

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)
18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

 

 

55
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 56 of 59 Pageid#: 57

 

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Jacob H. HICKS
(Paragraph 42)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Ajay JOHNSON
(Paragraph 43)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

John C. JOHNSON Jr.
(Paragraph 44)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

John C. JOHNSON Sr.
(Paragraph 45)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

 

Randall D. JOHNSON
(Paragraph 46)

 

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

56

 
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 57 of 59 Pageid#: 58

 

18 U.S.C. § 1001 (False Statement)

 

Marissa L. KISER
(Paragraph 47)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

 

Jared W. MITCHELL
(Paragraph 48)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Curtis E. MULLINS
(Paragraph 49)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Danny L. MULLINS Jr.
(Paragraph 50)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Eric B. MULLINS
(Paragraph 51)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

 

James B. MULLINS
(Paragraph 52)

 

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

57

 
Case 1:21-mj-O0065-PMS Document 1-1 Filed 03/31/21 Page 58 of 59 Pageid#: 59

 

18 U.S.C. § 1001 (False Statement)

 

Steven J. MULLINS
(Paragraph 53)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C, § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Veronica S. MULLINS
(Paragraph 54)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a)(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

18 U.S.C. § 1001 (False Statement)

18 U.S.C. § 1512(k) (Conspiracy to Obstruct)

 

Patrick A. PAYNE
(Paragraph 55)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

Jeremy N.S, SHORT
(Paragraph 56)

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1040(a}(1,2) (Fraud in Connection
with Emergency Relief Benefits)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

 

 

Jeffrey D. WISEMAN
(Paragraph 57)

 

18 U.S.C. § 371 (Conspiracy to Defraud the U.S)

18 U.S.C. § 1349/1341 (Conspiracy to Commit
Mail Fraud)

18 U.S.C. § 1341 (Mail Fraud)

18 U.S.C. § 1028A (Aggravated Identity Theft)

18 U.S.C. § 1001 (False Statement)

 

60. The above information is true and correct to the best of my knowledge,

58

 
 

 

submi
Spoil. sara lle
Joseph Hanilla

Special Agent

United States Department of Labor
Office of Inspector General

Svbseribed and swom to before me telephoniea thy

Pte Vhecle. Sov

UNITED STATES MAGISTRATE

 

 
